DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's response submitted July 7, 2021, has been received.  The amendment of claims 1-2 and 9-11, is acknowledged.
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: the present application relates in general to a composite substrate having a first substrate with first bump protrusion, a second substrate with a second bump protruding, and a third substrate.
The cited art, U.S. Patent Pub. 2014/0092167 (“Nishi”) in view of U.S. Patent Pub. 2017/0028726 (“Sato”), discloses a similar composite substrate having a first substrate with first bump protrusion, a second substrate with a second bump protruding, and a third substrate.  Nishi primarily providing a composite substrate comprising: a first substrate having a first bump protruding therefrom (substrate 10 with bump 153); and a second substrate having a first surface in contact with the first bump, and a second surface opposite to the first surface, the second surface having a second bump protruding therefrom, the second substrate being laminated on the first substrate in a thickness direction perpendicular to the first surface (Fig. 2, substrate 15 with bump 261); wherein the first bump and the second bump are partially overlapped with each other as viewed in the thickness direction (Fig. 2), the second bump has a rigidity which is lower than a rigidity of the first bump (paragraph [0069]).  However, the cited art does not appear to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911.  The examiner can normally be reached on M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICA S LIN/Primary Examiner, Art Unit 2853